Case 2:19-cr-20307-NGE-EAS ECF No.1, PagelD.1 Filed 02/21/19 Page 1 of 10

f
AUSA: Matthew Roth Telephone: (313) 226-9186 | }

AO 91 (Rev. 11/11) Criminal Complaint Special Agent: Danielle Stefanovski Telephone: (313) 202-3400 ~

UNITED STATES DISTRICT COURT

for the

- Eastern District of Michigan

United States of America

Co

 

v. | a | Case:2:19- .9-mj-30072
Kedar SALTER ‘ Judge: Unassigned,
Filed: 02-21-2019 At 03:01 PM
| INRE: SEALED MATTER ®(CMPYICMC)
I. CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of __ August 29, 2018 to February 20,2019 in the county of Wayne in the
i District of _ , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(1) Felon in possession of a firearm previouly traveled in interstate commerce

This criminal complaint is based on these facts: ~

Continued on the attached sheet.

. i
Sworn to before me and signed in my presence.

Date: February 21, 2019:

City and state: _Detroit, Michigan

   

i =<
EF Seana 's signature

Special Agent DaniellStefanovski, ALTE.
Printed name and title

Judge's signature

 

Hon. R. Steven Whalen, U.S. Magistrate Judge
Printed name and title
Case 2:19-cr-20307-NGE-EAS ECF No. 1, PagelD.2 Filed 02/21/19 Page 2 of 10

AFFIDAVIT

I, Special Agent Danielle Stefanovski, being duly sworn, state the

following:
I. INTRODUCTION AND AGENT BACKGROUND |

1. fFTama Special Agent (SA) with the Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”), United States Department of
Justice, and have been so employed since March 2018. I was also
previously a Special Agent with the United States Secret Service for one- |
and-a-half years. I have a Bachelor of Business Administration from the
University of Michigan. I am a graduate of the Criminal Investigator
Training Program and the ATF Special Agent Basic Training at the
Federal Law Enforcement Training Center in Glynco, Georgia. As a
result of my training and experience as a federal agent, I am familiar
with and have consulted with other agents who have been involved in
numerous investigations of violations of federal firearms laws.

2. The statements contained in this affidavit are based on my
personal observations, a review of Detroit Police Department Reports,
and my involvement in this investigation. This affidavit also includes

information provided to me by and/or through other law enforcement
Case 2:19-cr-20307-NGE-EAS ECF No. 1, PagelD.3 Filed 02/21/19 Page 3 of 10

agents, investigators and individuals with knowledge of this matter, my
investigation, victim statements, the review of evidence recovered, and
the review of documents. This affidavit summarizes such information but
does not provide each and every detail I know regarding this
investigation; rather it provides information necessary to establish
probable cause that Kedar SALTER violated Title 18, United States
Code, Section 922(g)(1), felon in possession of a firearm.

3. This affidavit is in support of a complaint and arrest warrant
for Kedar SALTER.

Ii. INVESTIGATION AND PROBABLE CAUSE
Possession of a Firearm

4. On August 29, 2018, ATF agents executed a federal search
warrant at ****4 Blackmoor Street, Detroit, MI Based on surveillance
and conversations with other law enforcement officers, agents were aware
that this was the primary residence of Ray Battles. When the search
warrant was executed, SALTER and a few other individuals were present
at the location. Among the items seized from the residence were two (2)
firearms, one of which was a silver and black Taurus G2C 9mm pistol,

bearing serial number TL081427. A trace was conducted on this firearm,
Case 2:19-cr-20307-NGE-EAS ECF No. 1, PagelD.4 Filed 02/21/19 Page 4 of 10

and it was discovered that the firearm was registered to a female owner
from Detroit, Michigan. On September 29, 2018, the female owner advised.
agents that the firearm was at her boyfriend’s (“Cooperating Witness”)
residence.

5. Also on September 29, 2018, an interview was conducted with
Cooperating Witness. Cooperating Witness stated that he had been
purchasing marijuana from Battles, SALTER, and other associates for
approximately two years. At the end of July / beginning of August of 2018,
Cooperating Witness was transporting his girlfriend’s firearm, which he |
locked in the trunk of his vehicle, to his residence. Cooperating Witness
advised that he ran into “K.D.” (later identified as Kedar SALTER) while
driving home. He offered to give SALTER a ride to ****4 Blackmoor Street.
During the drive, Cooperating Witness received a phone call from his
girlfriend. Talking to her on speakerphone, his girlfriend instructed him to
drive carefully and go straight home because her firearm was locked in the
trunk of his vehicle. SALTER, sitting in the passenger seat, heard the
conversation regarding the firearm.

6. When Cooperating Witness and SALTER arrived at ****4

Blackmoor Street, SALTER departed the vehicle, placed a phone call, and
Case 2:19-cr-20307-NGE-EAS ECF No. 1, PagelD.5 Filed 02/21/19 Page 5 of 10

entered the residence, while Cooperating. Witness was in the front yard of
the residence talking to someone. A fow minutes later, SALTER walked
from the side of the residence up to Cooperating Witness’ vehicle, put a
firearm to Cooperating Witness’ head, and demanded Cooperating Witness
open the trunk and give him what was in there (the firearm). Cooperating
Witness advised that SALTER instructed him not to call the cops or
retaliate or “it’s on.” |

7. On July 30, 2018, Battles posted the below photograph (Image
1) of what appears to be Battles pointing a handgun at his surveillance
camera monitor. At the time of this post, Battles was prohibited from
possessing firearms. During the interview with Cooperating Witness,
Cooperating Witness reported that Battles posted a photograph on
Facebook of himself pointing a pistol at the surveillance monitor at ****4
Blackmoor Street (“Subject Premises”). Cooperating Witness stated this
was his girlfriend’s pistol that SALTER stole from him during the armed
robbery in July or August of 2018. Image 1 appears to be the photo

referenced by the victim.

Image 1:
"Case 2:19-cr-20307-NGE-EAS ECF No.:1, PagelD.6 Filed:02/21/19 Page 6 of 10

June Battles:
8 9" Yaa

in this Bitch watchin cameras ready to shoot one oF you Bitch Niggas a oo

&a

 

8.

surveriallance ¢ cameras ‘seized from a Blackmoor Street during the

- execution of the federal search + warrant on n August 29, 2018, ‘The footage a

: “shows § SALTER exiting the Subject Premises through the front door and

standing on. the porch (image 2), where he met with an unidentified black

- male (Subject L, wearing a white t-shirt and j Jeans. SALTER re reached into |

. his ‘right pants pocket, with his right hand (Image 3) and pulled out a 2
5 °
Case 2: 19-cr-20307- NGE-EAS ECF No.1, PagelD: ? Filed 02/21/19 Page 7 of 10

firearm (Image 4). The firearm appeared to: be a semi-automatic pistol with
a black frame and a silver upper receiver r (image 5), SALTER. and the
unidentified individual appeared to converse and point at something i in the
front yard. SALTER appeared to put the firearm back into his pants pocket
and d pulled it out again approximately a minute later. SALTER and the

unidentified individual then entered the Subject Premises. This firearm,

that SALTER was observed possessing, matches the description of the

firearm that SALTER had previously stolen from Cooperating Witness.

Image 2:

aw
CE-22-Z2Z018 Wel 64:09:57 os

Seta

 

Image 3: |
“ . Case 2:19-cr-20307-NGE-EAS ECF No. 1, PagelD.8 Filed 02/21/19. Page 8 of 10

 

 

meee a Re er ts i 3 aie *
ee Mer Ste Cty Meco kt
coon arses

 

 

 

Image 5

 
7 Case 2:19-cr-20307-NGE-EAS ECF No. 1, PagelD:9 Filed: 02/21/19 Page 9'of 10

 

9. - On February 15, 2018, another federal search warrant was .

. executed at. "A Blackmoor Street. SALTER was found hiding in the
upstairs be bedroom of the residence. Di a post-Miranda interview with
previous federal search warrant on August 29, 2018, was in the | possession
of the guy with the dreadlocks.

| SALTER?’s EF elony Status
10. A review of SALTER’s criminal history showed he was
convicted by Michigan's S Third J udicial ‘Circuit Court of felony home

Invasion in 2010.
Case 2:19-cr-20307-NGE-EAS ECF No. 1,PagelD.10 Filed:02/21/19 Page 40 of 10

Interstate Nexus
11... On.February 20, 20 19, Special Agent Michael Parson advised,

based on a verbal description of the firearm, without physically examining

the firearm, that the aforementioned firearm was manufactured outside:

the state of Michigan and therefore had traveled through interstate and/or
foreign commerce.
_ I. CONCLUSION

12. Based on the above investigation, probable cause exists that

- Kedar SALTER, a convicted felon, possessed a firearm that had -

previously traveled in interstate commerce, in violation of 18 U.S.C. §

922(8),

 

~. Special Agent, ATF»

“Subscribed and sworn before me on
February 21, 2019 | a

Hon. R. Steven Whalen
United States Magistrate Judge

 
